Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species F/F2 in the reply filed on April 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5, 7, 9-14, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Species F2-F3 have been grouped together after further consideration and search (see claim 8 reciting alternative embodiments of FIG. 16 and 17).  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2020 and September 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On page 10, line 1, the erroneous “1” should be deleted.   
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 1,645,612 (Miller hereinafter)
	For claim 1, Miller teaches a rotating device comprising: at least one ring 8 that rotates in a circumference direction, the at least one ring 8 including no hub for housing a motor inside the at least one ring; at least one motor 14 that generates power for rotating the at least one ring 8; and a power transmission mechanism 15 that transmits the power to that at least one ring 8, the power transmission mechanism including a gear 15.
	For claim 2, the at least one motor is disposed outside a region, including a rotation center, separated by the at least one ring 8 (see FIG. 1).
	For claims 15 and 19, the rotating device is part of an aircraft (see FIG. 1).  


Claim(s) 1-2, 6, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2019/0118961 A1 (Woodruff et al. hereinafter).
	For claim 1, Woodruff et al. teach in FIG. 7-9 species, a rotating device comprising: at least one ring 432 that rotates in a circumference direction the at least one ring 432 including no hub for housing a motor inside the at least one ring; at least one motor 460 that generates power for rotating the at least one ring 432; and a power transmission mechanism 456 that transmits the power to the at least one ring 432, the power transmission mechanism including at least one gear 456. 
For claim 2, Woodruff et al. further teach the at least one motor 460 is disposed outside a region, including a rotation center, separated by the at least one ring 432 (see FIG. 7).
For claim 6, Woodruff et al. further teach the at least one ring 432 includes: a first ring 432 rotating around a first central axis 416, the first ring disposed at a first position; and a second ring 434 rotating around a second central axis 418, the second ring 434 being disposed at a second position different from the first position, the first central axis 416 and the second central axis 418 lying on a same straight line.  See paragraph 0064.  
For claims 15 and 19, the rotating device is part of an aircraft (see FIG. 1, and 4-6).  



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 5,181,868 (Gabriel hereinafter) teaches a rotating device comprising: at least one ring 11 that rotates in a circumference direction the at least one ring 11 including no hub for housing a motor inside the at least one ring; at least one motor (see drive shaft 20 and pinon 19 and related disclosure to FIG. 3) that generates power for rotating the at least one ring 11; and a power transmission mechanism 15 that transmits the power to the at least one ring 11, the power transmission mechanism including at least one of a crawler (FIG. 3) or a gear (FIG. 4). 

    PNG
    media_image1.png
    380
    508
    media_image1.png
    Greyscale





Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Noe of the prior art disposes the motor in an annular space formed between the first ring and the second ring wherein the first ring and the second ring either rotate in directions opposite to each other or in a same direction at rotating speeds different from each other.  And a person having ordinary skill in the art would not have found it routine or obvious to alter the prior art cited and applied above to have such a kinematic configuration since the claimed invention of claim 8 requires concentric rings with a motor therein between, which is much different than the coaxial prior art of Woodruff et al. for example.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799